Citation Nr: 0511225	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a generalized anxiety reaction disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the evaluation of 
the veteran's anxiety disorder from 10 percent to 30 percent.  

By rating action in December 1968, service connection for an 
anxiety reaction, rated as 10 percent disabling, was 
established effective from the date of separation from 
service.  This rating remained in effect until the 
aforementioned November 2003 rating decision, which increased 
the rating to 30 percent, based upon an increase in the 
veteran's psychiatric symptom.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self care, and 
conversations normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

2.  The veteran's psychiatric disorder is currently assigned 
a global assessment of functioning (GAF) score of between 55-
75.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant claim.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
October 2003.

The Board finds that the notice provided to the veteran was 
given prior to the first agency of original jurisdiction (AOJ 
or RO) adjudication of the claim.  The issue on appeal was 
adjudicated in November 2003, and a statement of the case was 
issued in January 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the October 2003 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence. Although it did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the January 2004 statement of the case (SSOC).  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the October 2003 VCAA notice letter was 
non-prejudicial error.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified post-service medical records relevant to 
the issue on appeal have been requested or obtained.  The 
veteran has also been afforded a VA examination to evaluate 
his condition.

Background.  Service connection for an anxiety reaction was 
initially granted by rating decision dated in December 1968.  
A 10 percent evaluation was assigned under Diagnostic Code 
9400, and made effective from the date of separation from 
service.  

The Board notes the absence of any psychiatric treatment 
records for the veteran's anxiety disorder in the claims file 
subsequent to the December 1968 rating decision and prior to 
his October 2003 increased rating claim.  

In an October 2003 letter, the RO asked the veteran for 
assistance in developing his claim.  Specifically he was 
asked for any medical evidence which would show an increase 
in his service connected anxiety disorder.  In a written 
statement that same month, the veteran stated that he was not 
presently being seen for his anxiety disorder.

An October 2003 VA mental disorders examination report notes 
the veteran was self employed in the chicken farming 
industry.  He was 10 percent service connected for a neurosis 
which was currently described as a generalized anxiety 
disorder.  He had occasional nightmares and some guilt 
feelings related to Vietnam.  By staying busy at work he was 
able to forget his Vietnam thoughts.  He was not currently 
taking any medications.  He reported symptoms of anxiety such 
as worrying a lot, ruminating, feeling tense, mad, nervous 
shaking hands, cold sweat, being temperamental, snapping 
easily, heart racing, tense muscles, and memory and 
concentration difficulty.  He denied increased urination, or 
bowel movements, panic attacks, or agoraphobia.  He reported 
that he had no social life or friends, and could not relate 
to people.  He had worked in warehouses and groceries.  He 
had not been successful in his business endeavors due to his 
anxiety.  He began farming because he thought there would be 
less social contacts.  Currently he worked for someone else 
maintaining a chicken house.  

The examiner noted the veteran appeared anxious and slightly 
fidgety with poor eye contact.  Affect was anxious and 
restricted.  He was alert, and oriented x 3.  His font of 
knowledge and judgment was good.  Generalized anxiety 
disorder was diagnosed.  A Global Assessment of Function 
(GAF) score of 55 was given.  The examiner noted that the 
veteran did not meet the criteria for PTSD.  He had a long 
history of neurosis and episodes of depression when his 
anxiety became worse. 

By rating action in November 2003, the RO granted an 
increased rating to 30 percent for a generalized anxiety 
reaction (DC 9400).

In a December 2003 psychiatric consultation, requested by the 
veteran's VA primary care physician, the examiner noted 
complaints of persistent anxiety for many years.  The veteran 
reported poor sleep, increased irritability, frustration, 
anger, anhedonia, concentration difficulty, and low energy.  
The impression was that his mood was a little tense, but 
affect was appropriate to mood and speech content.  The 
veteran's thought process was goal directed and coherent with 
no delusions, hallucinations, suicidal, or homicidal 
ideations.  His insight and judgment were good.  His 
intelligence was average.  He was diagnosed with anxiety.  A 
GAF of 75 was assigned.

Criteria/Analysis.  Disability ratings are rendered upon the 
VA's Schedule for Rating Disabilities as set forth at 38 
C.F.R. Part 4.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity in civil occupations.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  The 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  While lost time from 
work related to a disability may enter into the evaluation, 
the rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  38 
C.F.R. § 4.1.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination.  The recent 
examination is also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  When a mental condition has been formerly 
diagnosed but the symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable evaluation is 
warranted.

A 10 percent rating is warranted where the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Code 9400 (2004).  

The Court had also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

The Board notes the lack of mental health treatment records 
prior to the current rating period, as well as the few mental 
health treatment records over the course of the rating 
period.  After a comprehensive review of the record, the 
Board is of the opinion that the disability for the pertinent 
period is fairly summarized and most thoroughly accounted for 
in the VA mental examination and clinical mental evaluation 
of record as summarized above.

The veteran's October 2003 VA examination reflects few 
abnormal clinical findings and not more than mild to moderate 
symptomatology attributed to the service-connected mental 
disorder.  The examination revealed an increase in the 
veteran's anxiety disorder which was most appropriately rated 
under the criteria for a 30 percent rating.  The veteran did 
not manifest occupational and social impairment with reduced 
reliability, and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
relationships.  

The examiner noted that the veteran was alert and oriented.  
His general knowledge and judgment was good and intelligence 
was average.  However, he appeared anxious and slightly 
fidgety with poor eye contact.  His affect was anxious and 
restricted.  The examiner noted that he had a long history of 
neurosis and episodes of depression when his anxiety became 
worse.  

Subsequently he began treatment through the VA Medical Center 
and was referred in December 2003 for a VA mental evaluation.  
The examiner noted the veteran was cooperative and 
appropriately dressed and groomed.  While he appeared anxious 
and tense, his affect was appropriate and speech was normal.  
His thought content was goal directed and coherent, with no 
delusions, hallucinations, or homicidal or suicidal 
ideations.  His insight and judgment were good, and his 
intelligence was average.  It was noted that he was being 
treated with an antidepressant.  The diagnosis was anxiety 
and a GAF of 75 was assigned.  

In the opinion of the Board, the evidence does not 
demonstrate symptomatology reflecting or approximating the 
criteria for a 50 percent or greater rating under the mental 
disorders rating criteria.  Moreover, the recent medical 
evidence of record demonstrates that the veteran's symptoms 
are consistent with no more than the currently assigned 30 
percent rating under the current rating criteria.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign any higher ratings.  Based upon review of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for a generalized anxiety disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the anxiety disorder, that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 30 percent for a generalized anxiety 
disorder is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


